Dismissed and Memorandum Opinion filed July 1, 2004








Dismissed and Memorandum Opinion filed July 1, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00566-CR
____________
 
ARMANDO
MARTINEZ RAMIREZ, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County,
Texas
Trial Court Cause No. 36,163
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was placed on deferred
adjudication probation on October 15, 2002. 
The State subsequently moved to adjudicate.  On April 5, 2004, appellant pled true to the
written stipulations and was adjudicated guilty of the offense of driving while
intoxicated.  In conjunction with the
plea bargain with the State, appellant was sentenced to three years= incarceration on April 5, 2004.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 1, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).